Citation Nr: 1024615	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-02 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a bilateral hearing loss disability, and, if so, whether 
service connection is warranted.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a low back condition, and, if so, whether service connection 
is warranted.  

3.  Entitlement to service connection for a cervical spine 
condition.  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Air Force, 
with active service from January 1963 to January 1967.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from July 2007 and November 2007 rating decisions 
rendered by the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (the RO).  

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned at the Lincoln RO in March 2010.  A transcript 
of the hearing has been associated with the Veteran's VA claims 
folder.

After the March 2010 hearing, the Veteran submitted evidence 
directly to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2009).  

The Board notes the RO reopened the Veteran's low back condition 
claim in a May 2008 statement of the case (SOC).  Regardless of 
the RO's actions, the Board is required to consider whether new 
and material evidence has been received warranting the reopening 
of the previously denied claim.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had been 
submitted to reopen the Veteran's previously and finally denied 
claims).  

The issue of entitlement to service connection for a bilateral 
hearing loss disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed April 2006 rating decision, the RO denied 
the Veteran's claims of entitlement to service connection for (1) 
a bilateral hearing loss disability and (2) a low back condition.

2.  Additional evidence received since the April 2006 rating 
decision is neither cumulative nor redundant, and raises the 
possibility of substantiating the Veteran's claims for service 
connection for (1) a bilateral hearing loss disability and (2) a 
low back condition.  

3.  The Veteran's low back condition is causally related to his 
service.  

4.  The Veteran's cervical spine condition is causally related to 
his service.  


CONCLUSIONS OF LAW

1.  The April 2006 rating decision, denying the claims of service 
connection for (1) a bilateral hearing loss disability and (2) a 
low back condition, is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1103 (2009).

2.  New and material evidence has been submitted for the claims 
of entitlement to service connection for (1) a bilateral hearing 
loss disability and (2) a low back condition; the claims are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

3.  A low back condition was incurred during the Veteran's active 
duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303(a), (b), 3.307, 3.309(a) (2009).

4.  A cervical spine condition was incurred during the Veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), (b), 3.307, 3.309(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Veterans Claims Assistance Act of 2000 (the VCAA)

As to the petition to reopen the claims of service connection for 
(1) a bilateral hearing loss disability and (2) a low back 
condition, that petition has been granted as to both claims, as 
discussed below.  As will also be discussed below, the Veteran's 
claims for service connection for a low back condition and a 
cervical spine condition have also been granted.  As such, the 
Board finds that any deficiency related to the VCAA concerning 
petitions to reopen, service connection, disability ratings and 
effective dates is rendered moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2008); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

II.  Service Connection

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when such are 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).  

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert, supra..  Competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while the latter is a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, it 
does not affect competency to testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert, supra.

III.  New and Material

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.  

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.  There must be new and material evidence as to each and 
every aspect of the claim that was lacking at the time of the 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been submitted, the truthfulness of evidence is presumed, 
unless the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person(s) 
making them.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Veteran previously filed claims for service connection for 
(1) a bilateral hearing loss disability and (2) a low back 
condition.  Those claims were denied in the April 2006 rating 
decision.  Specifically, the Veteran's claims were denied on the 
basis that the medical evidence submitted did not reflect that 
the claimed disabilities were incurred in or otherwise caused by 
his service.  Additionally, the Veteran's claim for service 
connection for a low back condition was denied because there was 
no current diagnosis of a disability associated with the 
Veteran's low back.  The Veteran filed a timely notice of 
disagreement and was provided a SOC, but failed to file a timely 
substantive appeal (VA Form 9) and the underlying decision became 
final.  38 U.S.C.A. § 7104.

At the time of the final April 2006 RO denial, evidence of record 
included the Veteran's service treatment records, VA treatment 
records from the Nebraska, Western Iowa VA Health System dated 
from Jm10 22, 2004 to February 28, 2006.  

Concerning the Veteran's bilateral hearing loss disability claim, 
since the prior final denial in April 2006, the April 2010 
statement from K.M.H., M.D. specifically states that the 
Veteran's bilateral hearing loss disability is causally related 
to the acoustic trauma suffered during his service.  See an April 
2010 statement from K.M.H., M.D.  As this evidence is both new to 
the record and pertains to medical nexus (the reason for the 
April 2006 RO denial), it raises a reasonable possibility of 
substantiating the claim.  

Concerning the Veteran's low back condition claim, since the 
prior final denial in April 2006, an August 2007 VA CT scan 
report has been associated with the Veteran's claims file which 
establishes that the Veteran suffers from mild spinal stenosis at 
L3-4 and L4-5 and foraminal narrowing at L4-5 and L5-S1.  See an 
August 2007 VA CT scan report associated with the May 2008 VA 
spine examination report.  This evidence is new and material, as 
it was not before the RO at the time of the April 2006 rating 
decision and pertains to the existence of a current low back 
condition, and it raises a reasonable possibility of 
substantiating the claim.  While the August 2007 VA CT scan 
report is evidence of a current low back condition, as noted 
above, every aspect of the claim that was lacking at the time of 
the final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans, supra.  Concerning 
evidence of a medical nexus, the May 2008 VA spine examination 
report provides a medical nexus opinion which is unfavorable to 
the Veteran's claim.  See Villalobos v. Principi, 3 Vet. App. 450 
(1992) [evidence that is unfavorable to a claimant is not new and 
material].  However, an April 2010 statement from K.M.H., M.D. 
specifically states that the Veteran's current low back condition 
is causally related to his service.  See an April 2010 statement 
from K.M.H., M.D.  Additionally, the RO has obtained private 
treatment records from A.M., M. D. and B.G., M.D. which shows 
that the Veteran was treated for a low back strain between 
September 1979 and October 1981.  As this evidence is both new to 
the record and pertains to medical nexus (the reason for the 
April 2006 RO denial), it raises a reasonable possibility of 
substantiating the claim.  

The Board concludes that new and material evidence has been 
submitted; the claims for service connection for (1) a bilateral 
hearing loss disability and (2) a low back condition are 
reopened.  See 38 C.F.R. § 3.156, supra.

2.  Entitlement to service connection for a low back 
condition

As noted above, to establish service connection for a claimed 
disorder, there must be (1) competent evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson, supra.

The medical evidence of record shows that the Veteran has a 
current disability.  An August 2007 VA CT scan reflects that the 
Veteran has mild stenosis at L3-4 and L4-5 and foraminal 
narrowing at L4-5 and L5-S1.  Further, the medical evidence shows 
a long history of complaints of chronic low back pain to include 
diagnoses of a low back strain.  See e.g., a September 1979 
private treatment record from A.M., M.D.  Accordingly, Hickson 
element (1) has been met.  

Concerning Hickson element (2), medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, the 
Veteran has consistently asserted that he injured his low back 
during his service while moving band equipment and automotive 
transmissions.  See e.g., the March 2010 VA hearing transcript at 
pages 4 - 8.  Indeed, the Veteran's personnel records reflect 
that the Veteran was designated a percussionist in the Air Force 
band before being reassigned as an automotive mechanic.  As will 
be further discussed below, the Board observes that a September 
1964 service treatment record notes the Veteran's complaints of 
"upper back and chest pain."  However, the Veteran's service 
treatment record, to include his January 1963 entrance 
examination and December 1966 separation examination, are devoid 
of any complaints of or treatment for low back pain.  
Nonetheless, in light of the Veteran's various assignments during 
his service, the Board finds the Veteran's statements concerning 
in-service incurrence of a low back injury to be credible.  See 
Rucker and Layno, both supra.  Accordingly, Hickson element (2) 
is also met.  

Concerning crucial Hickson element (3), medical nexus, there are 
four medical nexus opinions of record concerning the Veteran's 
low back condition.  

First, in a November 2006 statement on behalf of the Veteran, a 
VA nurse practitioner opined that the Veteran's current low back 
pain "could as likely as not be related be the result of problems 
he experienced in 1964 while serving in the United States Navy."  
See the November 2006 statement from a VA nurse practitioner.  
Likewise, in a December 2007 statement J.A.R., M.D., a retired 
medical professional who previously treated the Veteran, asserted 
"I am quite certain, in my mind, that [the Veteran's] [back] 
problems always seemed to be related to some sort of an injury 
that had occurred during his military service."  See a December 
2007 statement from J.A.R., M.D.  These opinions are speculative 
and couched in terms of uncertainty ["could be" and "seemed"].  
The Court has held on several occasions that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996)); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); see 
also Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  As such, these opinions 
have little probative value.  

The May 2008 VA spine examiner reviewed the Veteran's VA claims 
file, examined the Veteran and stated that the Veteran's current 
low back condition was less likely as not related to his service, 
citing a lack of medical evidence of an injury in service of the 
severity to cause his current condition and the Veteran's failure 
to report such an injury during his December 1966 separation 
examination.  The May 2008 VA examiner also observed that the 
Veteran Veteran's low back condition was "far more likely" 
caused by his age.  See the May 2008 VA examination report.  

In contrast, after an examination of the Veteran and review of 
the Veteran's claims file, K.M.H., M.D. stated that his low back 
condition was related to his service.  The rationale for this 
opinion was that the Veteran's reported history of chronic low 
back pain was well-documented in his post-service medical records 
and consistent with his duty transfers during his service.  

The Board finds that the May 2008 examiner's opinion and the 
April 2010 statement from K.M.H., M.D. are adequate and supported 
by a detailed rationale - relating the Veteran's current low back 
condition to his in-service treatment for back pain.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  Thus, both opinions are 
entitled to great probative value.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (stating that the Board may not 
substitute its own judgment on matters reserved for medical 
professionals).

In addition, the Board has considered the Veteran's statements 
regarding the continuity of his low back problems since 
separation from service.  As noted above, when the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2009).  The 
Veteran has stated that his disability began during service and 
that he has continued to experience chronic low back pain since 
that time.  The Board notes that after the Veteran's separation 
from service in January 1967, records dated in September 1979, 
September 1981 and October 1981 show continued complaints of low 
back pain.  Additionally, the Veteran has submitted statement 
from retired medical professionals who treated him for his 
complaints of back pain "shortly after service."  See October 
2007 and December 2007 statements from J.C., P.T. and J.A.R., 
M.D.  Thus, the medical evidence dated from the 1970's to the 
present time shows that the Veteran has sought medical treatment 
and consistently reported complaints of chronic low back pain.  
The Board concludes that the Veteran's statements that he 
experienced chronic low back pain since service are competent to 
establish continuity of symptomatology, as he is also competent 
to testify that his condition started during service.  See Savage 
v Gober, 10 Vet. App. 488, 495-98 (1997); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay 
evidence can be competent to establish a diagnosis when a 
layperson is competent to identify the medical condition).  

In short, the Board finds that the medical evidence of record is 
in favor of the Veteran's claim for service connection for a 
chronic low back condition.  Accordingly, Hickson element (3), 
has been met.

For the reasons and bases expressed above, the Board concludes 
that the evidence is at least in equipoise concerning the 
Veteran's claim of entitlement to service connection a chronic 
low back condition.  Therefore, the Veteran's claim for service 
connection is allowed, subject to the controlling laws and 
regulations, which govern awards of VA compensation.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2009); 
see also Gilbert, supra.

3.  Entitlement to service connection for a cervical spine 
condition

As an initial matter, the Board notes the Veteran has asserted 
his claim for service connection for a cervical spine condition 
on both a direct and a secondary basis.  As will be discussed 
below, the Board is granting the Veteran's claim on the basis of 
direct service connection, and thus any secondary service 
connection claim is moot.  

As noted above, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson, supra.

In this case, it is uncontroverted that the Veteran has a current 
cervical spine disability.  Specifically, VA outpatient treatment 
records reflect that the Veteran has degenerative spurring 
changes of C3-4 through C6-7 with foraminal encroachment.  See a 
March 2007 x-ray report and an April 2007 VA MRI report.  
Accordingly, Hickson element (1) has been met.  

Concerning Hickson element (2), medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, the 
Veteran has consistently asserted that he injured his cervical 
spine during his service while moving band equipment and 
automotive transmissions.  See e.g., the March 2010 VA hearing 
transcript at pages 4 - 8,  As discussed above, the Veteran is 
competent to report his neck pain during service, and his service 
treatment and personnel records are congruent with his report of 
an "upper back injury" in September 1964 while service as an 
automotive mechanic.  The Veteran's statement again deemed 
credible, see Rucker and Layno, both supra, and Hickson element 
(2) is also met.  

Concerning crucial Hickson element (3), medical nexus, there are 
three medical nexus opinions of record concerning the Veteran's 
cervical spine condition.  

As with the Veteran's claim for a low back condition, the 
November 2006 statement from a VA nurse practitioner and December 
2007 statement J.A.R., M.D. assert that the Veteran's cervical 
spine condition "could be" and "seem" to be related to his 
service.  As above, the Board notes that these opinions are 
speculative and of little probative value.  See Beausoleil, 
Libertine, Obert and Tirpak, all supra.  

The May 2008 VA spine examiner was asked to opine as to the 
etiology of the Veteran's cervical spine condition.  See a 
medical opinion request from the RO dated in May 2008.  However, 
it appears that the VA examiner misunderstood the request and 
reiterated her opinion concerning the Veteran's low back 
condition without conducting another VA examination.  The June 
2008 VA examination report did not address the Veteran's cervical 
spine.  See a June 2008 VA medical opinion.  As such, the June 
2008 VA examination report is of no probative value concerning 
the Veteran's claim for a cervical spine condition.  

On the contrary, after an examination of the Veteran and review 
of the Veteran's claims file, K.M.H., M.D. stated that his 
cervical spine condition was related to his service.  The 
rationale for this opinion was that the Veteran's reported 
history of chronic neck pain was well-documented in his post-
service medical records and consistent with his duty transfers 
during his service.  

The Board finds that the statement from K.M.H., M.D. is adequate 
and supported by a detailed rationale - relating the Veteran's 
current low back condition to his in-service treatment for back 
pain.  See Bloom, supra.  Thus, the opinion is entitled to great 
probative value.  See Colvin, supra.  Indeed, there is no medical 
opinion to the contrary.  

In short, the Board finds that the medical evidence of record is 
in favor of the Veteran's claim for service connection for a 
cervical spine condition.  Accordingly, Hickson element (3), has 
been met.

For the reasons and bases expressed above, the Board concludes 
that the evidence is at least in equipoise concerning the 
Veteran's claim of entitlement to service connection a cervical 
spine condition.  Therefore, the Veteran's claim for service 
connection is allowed, subject to the controlling laws and 
regulations, which govern awards of VA compensation.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2009); 
see also Gilbert, supra.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral hearing loss 
disability is reopened, and to this extent only, the appeal is 
granted.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back condition is 
reopened, and to this extent only, the appeal is granted.  

Entitlement to service connection for a low back condition is 
granted.

Entitlement to service connection for a cervical spine condition 
is granted.  


REMAND

1.  Entitlement to service connection for a bilateral 
hearing loss disability

Unfortunately, additional remand is required in this claim.  
Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the claim so that the Veteran is afforded every possible 
consideration.  

As detailed above, in order for service connection to be granted, 
three elements must be satisfied: (1) a current disability; (2) 
in-service incurrence of disease or injury; and (3) medical 
nexus.  See Hickson, supra.  

Concerning Hickson element (1), the determination of whether a 
Veteran has a disability based on hearing loss is governed by 38 
C.F.R. § 3.385 (2009).  VA audiograms dated in January 1999 and 
February 2007 reflect that the Veteran has a bilateral hearing 
loss disability as per 38 C.F.R. § 3.385.  See a January 1999 VA 
audiological evaluation and the report of a February 2007 VA 
Audiological examination.  However, it is unclear whether the 
Veteran's bilateral hearing loss disability is sensorineural or 
conductive in nature.  While the February 2007 VA examination 
report reflects a diagnosis of bilateral sensorineural hearing 
loss, the April 2010 statement from K.M.H., M.D., unaccompanied 
by a private audiogram, but after a review of the Veteran's 
complete claims file, to include the February 2007 VA examination 
report, provides a diagnosis of conductive bilateral hearing 
loss.  See the February 2007 VA examination report and April 2010 
statement from K.M.H., M.D.  

While the RO has conceded in-service noise exposure based on the 
Veteran's various assignments in the Air Force band and in close 
proximity to diesel engines as a mechanic, review of the 
Veteran's service treatment records reflects 4 instances of 
complaints of and treatment for inner ear problems, to include 
otitis externa, earaches, and "blocking" in both ears.  See 
service treatment records dated from August 1965 to June 1966.  
In passing, the Board notes that the Veteran's audiograms 
conducted at his January 1963 entrance examination and his 
December 1966 separation examination do not reflect bilateral 
hearing loss for VA purposes as per 38 C.F.R. § 3.385.  

Also, the medical nexus opinions provided by the February 2007 VA 
audiological examiner and K.M.H., M.D. are contrasting.  While 
the February 2007 VA audiological examiner opined that the 
Veteran's sensorineural bilateral hearing loss was not related to 
his in-service noise exposure, K.M.H., M.D., opined that his 
conductive bilateral hearing loss was the result of his in-
service noise exposure.  Indeed, neither medical professional 
addressed the Veteran's in-service treatment for inner ear 
problems.  

Given the ambiguities concerning the exact nature and etiology of 
the Veteran's bilateral hearing loss disability, the Board 
concludes that a remand for further VA examination is necessary.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
audiological examination.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should be aware 
of VA's definition of hearing loss 
disability, as set forth at 38 C.F.R. § 
3.385.  The examiner should specifically 
indicate whether any diagnosed bilateral 
hearing loss disability is sensorineural or 
conductive in nature.  

Additionally, the examiner to provide an 
opinion as to whether any current bilateral 
hearing loss disability is related to the 
Veteran's in-service noise exposure or the 
Veteran's in-service treatments for inner-
ear maladies from August 1965 to June 1966.  
All opinions expressed should be supported 
by adequate rationale.  

Any opinion(s) should be supported by 
adequate rationale.  A report of the 
examination should be prepared and 
associated with the appellant's VA claims 
folder.  

2.  The RO should then readjudicate the 
claim in light of all of the evidence of 
record on the merits.  If the claim remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations 
could result in the denial of her claims.  38 C.F.R. § 3.655 
(2009).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


